105 F.3d 647
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy F. GREEN, a/k/a Iyatullah Alnafi Ali, Petitioner-Appellant,v.Charles J. CEPAK, Warden;  State of South Carolina;Attorney General of the State of South Carolina,Respondents-Appellees.
No. 96-7018.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 17, 1996.Decided Jan. 13, 1997.

Appeal from the United States District Court for the District of South Carolina, at Rock Hill.  David C. Norton, District Judge.  (CA-95-2980-18BD)
Timothy F. Green, Appellant Pro Se.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, SC, for Appellees.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his petition filed under 28 U.S.C. § 2254 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court.  Green v. Cepack, No. CA-95-2980-18BD (D.S.C. June 10, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED